                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 MARGARET GALLAGHER
 c/o 519 H Street NW
 Washington, DC 20001

        Plaintiff,

 v.                                                         Civil Action No. __________________
 EAT TO THE BEAT, INC.
 d/b/a EAT TO THE BEAT
 1415 Laurence Drive
 Newbury Park, CA 91320

 GLOBAL INFUSION GROUP, INC.
 12400 Ventura Boulevard, #356
 Studio City, CA 91604

        Defendants.


                                        COMPLAINT

1.     Defendants manage and host events around the world. In D.C., Defendants primarily fo-

cus on events at The Anthem. Plaintiff worked for Defendants as a full-time event planner and

operations manager. But while Plaintiff worked for Defendants, she was not paid overtime wages

for the hours worked over forty hours per week.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay over-

time wages and to provide safe and sick leave, in violation of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq.; the District of Columbia Minimum Wage Act Revision Act

(“DCMWA”), D.C. Code, § 32-1001 et seq.; the District of Columbia Wage Payment and Col-

lection Law (“DCWPCL”), D.C. Code § 32-1301 et seq.; and the District of Columbia Accrued

Safe and Sick Leave Act (“ASSLA”), D.C. Code § 32-531.01 et seq.
                                      Jurisdiction and Venue

3.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).

4.      Venue is proper pursuant to 28 U.S.C. § 1391(b), because all Defendants reside in this

district, or a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

in this district.

                                               Parties

5.      Plaintiff Margaret Gallagher is an adult resident of Virginia.

6.      Defendant Eat to the Beat, Inc. is a Delaware corporate entity. It does business as Eat to

the Beat. Its principal place of business is located at 1415 Laurence Drive, Newbury Park, CA

91320. Its registered agent for service of process is Corporation Service Company, 251 Little

Falls Drive, Wilmington, DE 19808.

7.      Defendant Global Infusion Group, Inc. is a Delaware corporate entity. Its principal place

of business is located at 12400 Ventura Boulevard, #356, Studio City, CA 91604. Its registered

agent for service of process is Corporation Service Company, 251 Little Falls Drive, Wilming-

ton, DE 19808.

                                        Factual Allegations
8.      Plaintiff worked at Eat to the Beat from approximately October 10, 2017 through approx-

imately June 6, 2019.

9.      Plaintiff primarily worked in the District of Columbia.

10.     Plaintiff worked at Eat to the Beat as an event planner and operations manager.

11.     Plaintiff’s job duties at Eat to the Beat primarily consisted of planning events such as

concerts and galas, purchasing supplies and materials for the events, organizing contractors such

as concessions and caterers, and overseeing event days.


                                                  2
12.    Plaintiff typically and customarily worked between four and seven days per week.

13.    The number of hours Plaintiff worked on a given day depended on whether she oversaw

an event on that day.

14.    If there was no event on a particular day, Plaintiff typically and customarily worked be-

tween eight and nine hours.

15.    If there was an event on a particular day, Plaintiff typically and customarily worked be-

tween fifteen and sixteen hours.

16.    At all relevant times, Defendants paid Plaintiff a daily rate.

17.    Prior to April 1, 2019, the amount Defendants paid Plaintiff depended on whether or not

she had an event to oversee.

18.    Prior to approximately April 1, 2019: (a) if there was no event on a particular day, De-

fendants paid Plaintiff approximately $150.00 per day; (b) if there was an event on a particular

day, Defendants paid Plaintiff approximately the following daily rates:

                            Approximate Dates                Daily Rate
                        Oct. 10, 2017–Nov. 02, 2017           $220.00
                        Nov. 03, 2017–Nov. 15, 2017           $275.00
                        Nov. 16, 2017–Jun. 12, 2018           $250.00
                        Jun. 13, 2018–Mar. 31, 2019           $275.00

19.    Starting on approximately April 1, 2019, Defendants paid Plaintiff approximately

$350.00 per day for both event and non-event days.

20.    At all relevant times, Defendants paid Plaintiff by direct deposit.

21.    Plaintiff typically and customarily worked more than forty hours per workweek for De-

fendants.

22.    Defendants paid Plaintiff the same effective hourly rate across all hours worked.




                                                 3
23.    Defendants did not pay Plaintiff overtime wages — or one and one-half times her regular

hourly rate for hours worked in excess of forty in a workweek.

24.    Defendants owe Plaintiff approximately $20,000.00 in overtime wages (excluding liqui-

dated damages).

25.    Moreover, Defendants never provided Plaintiff Gallagher with paid leave as required by

the ASSLA. D.C. Code § 32-531.02.

26.    Plaintiff lost wages in 2017, 2018, and 2019 because she was sick.

27.    Defendants should have provided Plaintiff with 2.5 days of paid leave in 2017, 7.0 days

of paid leave in 2018, and 5.0 days of paid leave in 2019.

28.    For Defendants’ failure to provide paid leave, Defendants owe Plaintiff approximately

$3,987.50 in lost wages and compensatory damages.

29.    Defendants also owe Plaintiff $ 7,250.00 — $500.00 of “additional damages” for each

accrued day of leave denied, regardless of whether Plaintiff took unpaid leave or reported to

work on that day. D.C. Code § 32-531.12(b).

30.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

31.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

32.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

33.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

34.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times her regular rate for all hours worked in excess of forty hours in any

one workweek.

35.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to her.




                                                 4
36.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

37.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

                                           COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
38.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

39.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

40.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

41.    Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times Plaintiff’s regular hourly rate for hours worked in excess of forty hours in any one

workweek.

42.    Defendants’ violations of the FLSA were willful.

43.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, interest, court costs, and any other relief deemed appropriate by the Court.

                                           COUNT II
             FAILURE TO PAY OVERTIME WAGES UNDER THE DCMWA
44.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.




                                                 5
45.    Each defendant was an “employer” of Plaintiff within the meaning of the DCMWA. D.C.

Code § 32-1002(3).

46.    The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. D.C.

Code § 32-1003(c).

47.    Defendants violated the DCMWA by knowingly failing to pay Plaintiff at least one and

one-half times Plaintiff’s regular hourly rate for hours worked in excess of forty hours in any one

workweek.

48.    Defendants’ violations of the DCMWA were willful.

49.    For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiff for unpaid

overtime wages, an amount equal to three times the unpaid overtime wages as liquidated dam-

ages, court costs, reasonable attorney’s fees and expenses, interest, and any other relief deemed

appropriate by the Court.

                                          COUNT III
                     FAILURE TO PAY WAGES UNDER THE DCWPCL

50.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

51.    Each defendant was an “employer” of Plaintiff within the meaning of the DCWPCL.

D.C. Code § 32-1301(1).

52.    The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).

53.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever

is earlier. D.C. Code § 32-1303(2).




                                                 6
54.    For purposes of the DCWPCL, “wages” include, among other things, regular, minimum,

and overtime wages. D.C Code § 32-1301(3).

55.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiff all wages

due, including overtime wages.

56.    Defendants’ violations of the DCWPCL were willful.

57.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiff for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages, rea-

sonable attorney’s fees and expenses, interest, court costs, and any other relief deemed appropri-

ate by the Court.

                                              COUNT IV
                    FAILURE TO PROVIDE SICK LEAVE UNDER THE ASSLA

58.    Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

59.    Each defendant was an “employer” of Plaintiff within the meaning of the ASSLA. D.C.

Code § 32-531.01.

60.    The ASSLA requires the following amounts of paid leave:

                                                                        Maximum Provision
        61. Size of Employer         Provision of Paid Leave
                                                                        Per Calendar Year
      100 or more employees      1 hour for every 37 hours worked             7 days
      25 to 99 employees         1 hour for every 43 hours worked             5 days
      24 or fewer employees      1 hour for every 87 hours worked             3 days

D.C. Code § 32-531.02(a).

62.    Defendants violated the ASSLA by not providing Plaintiff the required paid leave.

63.    For Defendants’ violations of the ASSLA, Defendants owe Plaintiff $500.00 of “addi-

tional damages” for each accrued day of leave denied, regardless of whether Plaintiff took

unpaid leave or reported to work on that day. D.C. Code § 32-531.12(b).




                                                  7
64.    For Defendants’ violations of the ASSLA, Defendants are liable for back pay for lost

wages, compensatory damages, punitive damages, Plaintiff’s court costs, reasonable attorney’s

fees and expenses, and any other relief deemed appropriate by the Court. D.C. Code § 32-

531.12(e).

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $99,675.70, and grant

the following relief:

       a.        Award Plaintiff $80,000.00, consisting of the following overlapping elements:

               i.       unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                        suant to the FLSA, 29 U.S.C. § 216;

             ii.        unpaid overtime wages, plus three times the amount of unpaid wages as

                        liquidated damages, pursuant to the DCMWA, D.C. Code § 32-1012;

             iii.       unpaid overtime wages, plus three times the amount of unpaid wages as

                        liquidated damages, pursuant to the DCWPCL, D.C. Code §§ 32-1303(4)

                        and 32-1308;

       b.        Award Plaintiff $11,237.50, consisting of the following:

               i.       $3,987.50 in lost wages and compensatory damages for denied paid leave,

                        pursuant to the ASSLA, D.C. Code § 32-531.02(e);

             ii.        $7,250.00 in additional damages for each day of denied paid leave, pursu-

                        ant to the ASSLA, D.C. Code § 32-531.12(b);

       c.        Award Plaintiff pre-judgment and post-judgment interest as permitted by law;




                                                 8
      d.     Award Plaintiff attorney’s fees and expenses computed pursuant to the matrix ap-

      proved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and updated

      to account for the current market hourly rates for attorney’s services, pursuant to the

      DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $8,038.20);

      e.     Award Plaintiff court costs (currently, $400.00); and

      f.     Award any additional relief the Court deems just.

Date: October 15, 2019                               Respectfully submitted,

                                                     /s/ Justin Zelikovitz
                                                     JUSTIN ZELIKOVITZ, #986001
                                                     DCW AGE L AW
                                                     519 H Street NW
                                                     Washington, DC 20001
                                                     Phone: (202) 803-6083
                                                     Fax: (202) 683-6102
                                                     justin@dcwagelaw.com

                                                     Counsel for Plaintiff




                                               9
